DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ AFCP 2.0 submission, filed on 06/28/2022, in response to the rejection of claims 1, 4-6, 11, and 22-30 from the final office action (04/28/2022), by amending claims 1 and 22-30 and adding new claims 31-34 is NOT entered as the proposed amendment is not in condition for allowance.
	Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not convincing in light of the new reference cited below.
In the combination of ‘840 and ’095, ‘095 teaches coating yttrium oxyfluoride ([0007]) on a chamber, chamber component, wafer susceptor, chuck, showerhead, liner, ring, nozzle, baffle, fastener, or wafer transport component ([0011], last sentence). ‘095 does not teach passivation on the transport path (from remote plasma to chamber).
Amongst several references that teach passivation of remote plasma, US 20070190266 is cited for “The invention is particularly useful for prolonging the service life of a remote plasma source. However, it also serves to passivate the delivery tube, the showerhead, and other parts of the plasma reactor having walls, whether dielectric or metallic, exposed to a plasma or radicals derived therefrom” ([0035]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716